Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Claims

These are the claims that that were offered to the applicant.  Applicant did not accept the proposed amendment and allowance in a timely manner. 

20. A method of generating an immunocompatible amniotic membrane, the method comprising:

Isolating an amniotic membrane from a placenta; 

Refrigerating the amniotic membrane in a cryopreservation medium at 2 to 8°C  for at least 30 minutes to deplete one or more types of immunogenic maternal cells;

Cryopreserving the amniotic membrane in a cryopreservation medium at a freezing temperature, thereby generating the immunocompatible amniotic membrane, wherein the immunocompatible amniotic membrane comprises at least 70% viable therapeutic cells that comprise two or more cell types selected from mesenchymal stem cells, fibroblasts, and epithelial cells, and wherein the immunocompatible amniotic membrane produces a non-immunogenic response in a mixed lymphocyte reaction assay.


21. The method of claim 20, wherein the immunogenic maternal cells are maternal leukocytes, material dendritic cells, maternal decidual cells, or a combination thereof.

22. (Canceled)

23. (Canceled)

24. (Canceled)

25. (Canceled)

26. The method of claim 20, wherein the freezing temperature is between -85°C  and -75°C.

27. The method of claim 20, wherein the cryopreservation medium comprises a cell-permeating cryopreservative.  

28. The method of claim 27, wherein the cell-permeating cryopreservative comprises dimethylsulfoxide (DMSO).

29. The method of claim 20, wherein a trophoblast is removed from the amniotic membrane.

30.  The method of claim 20, wherein refrigerating the amniotic membrane in a cryopreservation medium selectively kills or inactivates functional CD14+ macrophage cells.

31. The method of claim 20, wherein the amniotic membrane is treated with an anti-TNF-α antibody.  

32. The method of claim 20, wherein the amniotic  membrane is treated with IL-10.

33. The method of claim 20, wherein the immunocompatible amniotic membrane generates less than 50 pg/ml of IL-2αR.  

35. (Canceled)

36. The method of claim 20 

37. The method of claim 20 

38. The method of claim 20, wherein the viable therapeutic cells further comprise stromal cells present at about 2,000 to about 15,000 cells per cm2 of the immunocompatible amniotic membrane.

39. The method of claim 20, wherein the viable therapeutic cells comprise mesenchymal stem cells (MSCs), wherein at least 40% of the MSCs remain viable after a free-thaw cycle.



Drawing

The drawings are objected to because Figures 11 and 12 refer and have IL-2sR in the legend; this should actually be IL-2αR.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of generating an amniotic membrane as claimed with the additional step in (b) of refrigerating the placenta in a cryopreservation medium at 2 to 8°C  for at least 30 minutes to deplete one or more types of immunogenic maternal cells, does not reasonably provide enablement for generating an immunocompatible membrane with 70% viable therapeutic cells (mesenchymal stem cells, fibroblasts, epithelial) just by cryopreserving it in a cryopreservation medium.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.


While determining whether a specification is enabling, one considers whether the claimed invention provides sufficient guidance to make and use the claimed invention, if not, whether an artisan would require undue experimentation to make and use the claimed invention and whether working examples have been provided.  When determining whether a specification meets the enablement requirements, some of the factors that need to be analyzed are: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill, the level of predictability in the art, the amount of direction provided by the inventor, the existence of working examples, and whether the quantity of any necessary experimentation to make and use the invention based on the content of the disclosure is “undue”.

Nature of the invention:  
	The invention is a method of generating an immunocompatible amniotic membrane with 70% viable therapeutic cells (mesenchymal stem cells, fibroblasts, and epithelial cells) by cryopreserving the an amniotic membrane in a cryopreservation solution.  

Breadth of claims:  
The claims require cryopreserving the amniotic membrane in a cryopreservation solution to generate a immunocompatible amniotic membrane with at least 70% of the mesenchymal stem cells, fibroblasts, and epithelial cells being viable.  


Specification guidance/Working Examples:  
The specification teaches that when the amniotic membrane is first placed in cryopreservation medium, refrigerated at 2-8C for 30 minutes, then cryopreserved, an amniotic membrane is produced with 70% viability regarding mesenchymal stem cells, fibroblasts, and epithelial cells when thawed (Paragraph 35, Paragraph 207, Paragraph 288, 294).  

According to Table 3, the important parameter that ensures viability is refrigerating at 2-8C for 30-60 mins before cryopreservation.  The specification does not provide support for just cryopreserving the amniotic membrane without this refrigeration to generate an immunocompatible amniotic membrane with high cell viability.    

State of the prior art 

Nikenejad (European Cells and Materials, Vol 15. 2008, pages 88-99) states that when amniotic membrane is cryopreserved in a cryopreservation solution, the viability of the therapeutic cells is approximately only 50% (Page 92, left column).  

Therefore, the critical refrigeration step (2-8C for 30-60 minutes) before cryopreservation is necessary in order to arrive at a cryopreserved immunocompatible amniotic membrane that maintains a 70% viable for therapeutic cells that include (mesenchymal stem cells, fibroblasts, and epithelial cells).  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 20-30,33-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4,7-8 of U.S. Patent No.10,576,104. Although the claims at issue are not identical, they are not patentably distinct from each other because the method of Patent 10,576,104 is a species of the claimed invention and goes more into detail concerning how the amniotic placental membrane is preserved in order to get a high viability of cells.   The instant set of claims mentions functional language and/or characteristics of amniotic membrane in multiple claims (33-37); these characteristics are also inherent in the claims of Patent 10,576,104.   Instant Claim 38 mentions amount of cells, this is optimizable based on how much therapeutic cells are actually needed. Patent 10,576,104 is the enabled version of the instant set of claims.  

.  

Conclusion
All claims stand rejected.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN K VAN BUREN whose telephone number is (571)270-1025. The examiner can normally be reached M-F:9:30am-5:40pm; 9:00-10:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAUREN K. VAN BUREN
Examiner
Art Unit 1632



/BLAINE LANKFORD/           Primary Examiner, Art Unit 1657